Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Amendments to the claims, filed on 12/20/2021, are accepted and do not introduce new matter.
Previous 112(b) rejections are overcome.
Claims 13-15, 17, 18 and 21-23 are pending examination; claims 1-12 are withdrawn; claims 16, 19 and 20 are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 discloses: “wherein said fire suppressing compound does not undergo phase transition upon exposure to heat from the fire”. However, claim 17 depends on claim 13, which discloses: “wherein said fire suppressing compound undergoes at least one phase transition upon exposure to heat from the fire”. As such, claim 17 is teaching the complete opposite of what is claimed in claim 13. Therefore, claim 17 is indefinite. For examination purposes, Examiner will interpret claim 17 as disclosing a separate fire suppressing compound that does not undergo a phase transition – mirroring claim 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 13-15, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schueller (U.S. 2014/0290969) in view of Edwards et al (U.S. 2002/0017388).
Regarding claim 13, Schueller teaches a fire suppressing system (as seen in Figs 1-6), comprising: 
a container (shell 105), said container including sidewalls, a top wall and a bottom wall (all walls seen in Fig 1); 
a fire suppressing compound (liquid fire retarding substance 445) contained within said container (445 is stored in bladder 405, which is placed inside container 105; as such, the suppressing compound is contained within the container 105); 
wherein said container at least partially disintegrates upon exposure to heat from a fire (container 105 is made out a biodegradable cardboard structure, as disclosed in Par 0019 - therefore it will disintegrate upon exposure to a fire; Par 0028 discloses a scenario in which the container is not detonated in mid-air, instead it impacts the ground where fire is present; in this case, the container would disintegrate from heat from the fire). 
However, Schueller does not teach the system wherein said fire suppressing compound undergoes at least one phase transition upon exposure to heat from the fire.  
Edwards teaches a fire-retardant delivery system wherein containers 10 are filled with liquid carbon dioxide (11, as disclosed in Par 0011) in order to extinguish a fire as it comes in contact with the liquid carbon dioxide. 

In combination, Schueller and Edwards teach a fire suppressing compound that undergoes at least one phase transition upon exposure to heat from the fire, as liquid carbon dioxide is vaporized. Support for this phenomenon is disclosed in Applicant’s own specification (page 4, lines 5-15). 
Regarding claim 14, Schueller and Edwards teach the fire suppressing system of claim 13, wherein said fire suppressing compound comprises carbon dioxide, water, nitrogen, argon or other inert gases, helium, bromochlorodifluoromethane, bromotrifluoromethane, or an iron or phosphorous containing mixture (Edwards teaches the fire suppressant compound as carbon dioxide).  
Regarding claim 15, Schueller and Edwards teach the fire suppressing system of claim 13, wherein said fire suppressing compound is carbon dioxide (Edwards teaches the fire suppressant compound as carbon dioxide).  
Regarding claim 22, Schueller and Edwards teach the fire suppressing system of claim 13, including at least one of said sidewalls disintegrating at a temperature lower than another of said sidewalls permitting directional application of said fire suppression compound (Par 0020 of Schueller discloses varying thicknesses for the walls of the container 105, thinner walls will 

Regarding claim 23, Schueller teaches a fire suppression system (as seen in Figs 1-6), comprising: 
a container (shell 105), said container including sidewalls, a top wall and a bottom wall (all walls seen in Fig 1); 
at least one fire suppression compound (liquid fire retarding substance 445) contained in said container (445 is stored in bladder 405, which is placed inside container 105; as such, the suppressing compound is contained within the container 105); 
wherein said container at least partially disintegrates upon exposure to heat from a fire (container 105 is made out a biodegradable cardboard structure, as disclosed in Par 0019 - therefore it will disintegrate upon exposure to a fire; Par 0028 discloses a scenario in which the container is not detonated in mid-air, instead it impacts the ground where fire is present; in this case, the container would disintegrate from heat from the fire); and
wherein at least one of said sidewalls disintegrates at a temperature lower than another of said sidewalls permitting directional application of said at least one fire suppression compound (Par 0020 of Schueller discloses varying thicknesses for the walls of the container 105, thinner walls will disintegrate at a temperature lower than a thicker wall, thus permitting directional application of the compound, as claimed).
However, Schueller does not teach the system wherein said at least one fire suppression compound undergoes at least one phase transition upon exposure to heat from a fire. 
Edwards teaches a fire-retardant delivery system wherein containers 10 are filled with liquid carbon dioxide (11, as disclosed in Par 0011) in order to extinguish a fire as it comes in contact with the liquid carbon dioxide. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Edwards to provide the compound with carbon dioxide in order to make use of its fire fighting properties (which smothers the fire and cuts off oxygen supply), abundance and because it is safe for human handling. 
In combination, Schueller and Edwards teach a fire suppressing compound that undergoes at least one phase transition upon exposure to heat from the fire, as liquid carbon dioxide is vaporized. Support for this phenomenon is disclosed in Applicant’s own specification (page 4, lines 5-15).

Claims 17 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller (U.S. 2014/0290969) in view of Edwards et al (U.S. 2002/0017388); further in view of Jacobsen et al (U.S. 8,783,185).
Regarding claim 17, as best understood, Schueller and Edwards teach the fire suppressing system of claim 13. However, they do not teach the system having another fire suppressing compound, wherein the other fire suppressing compound does not undergo phase transition upon exposure to heat from the fire.

Schueller and Jacobsen are analogous art because they both teach devices that work with liquid filled airborne containers. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Jacobsen to provide sand (a compound that does not undergo a phase change when exposed to fire) in the compound of Schueller because sand can provide additional mass to increase the impact force applied to the target (see col 7, lines 37-43 of Jacobsen), which would be beneficial to a more rapid extinguishing of a wild fire. 
Regarding claim 18, Schueller and Edwards teach the fire suppressing system of claim 13. However, they do not teach the system further including a solid-state fire suppressing compound contained in said container wherein said solid state fire suppressing compound does not undergo phase transition upon exposure to heat from the fire.  
Jacobsen teaches a liquid-filled projectile wherein the liquid compound includes sand (see col 7, lines 37-43), i.e. a solid. It is understood by Applicant’s own disclosure (Specification page 8, lines 17-27) that sand does not undergo a phase change when exposed to fire.
Schueller and Jacobsen are analogous art because they both teach devices that work with liquid filled airborne containers. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schueller (U.S. 2014/0290969) in view of Edwards et al (U.S. 2002/0017388); further in view of Butler (U.S. 2017/0087393).
Regarding claim 21, Schueller and Edwards teach the fire suppressing system of claim 13. However, they do not teach the system including a plurality of fire suppressing compounds contained within said container, wherein said plurality of fire suppressing compounds undergo phase transition at different temperatures.  
	Butler teaches a fire suppressing canister, sphere or capsule (100) that comprises a shelf made of ice (102) and a core made of liquid or aqueous hydrogen (104). Butler, therefore, teaches a plurality of fire suppressing compounds that undergo a phase transition under different temperatures; at lower temperatures, the ice shell 102 melts becoming water, then when heat reaches core 104, the liquid hydrogen comes in contact with surrounding oxygen to turn into water (as disclosed in Par 0045).   
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schueller to incorporate the teachings of Butler to provide the system with two different fire suppressing compounds undergo a phase change under different temperatures, like ice and liquid hydrogen because . 

Response to Arguments
Applicant’s arguments with respect to claims 13-15, 17, 18 and 21-23 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 12/20/2021 have resulted in the new grounds of rejection found above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asayama et al (U.S. 2017/0216638) teaches a container (1) filled with fire suppressing compounds that is thrown out of aircraft to extinguish fires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752